Citation Nr: 0640036	
Decision Date: 12/28/06    Archive Date: 01/05/07	

DOCKET NO.  01-01 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for the regular aid and attendance of another person or 
on being permanently housebound.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from May 1944 to October 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the VARO in 
Oakland, California.  

In September 1998, the veteran testified at a hearing before 
a hearing officer at the RO.  In May 2005 the veteran gave 
additional testimony at a videoconference hearing before the 
undersigned.  Transcripts of the hearing proceedings have 
been reviewed and are of record.  As indicated to the veteran 
at the time of the May 2005 hearing, the issue for 
consideration at this time is limited to that listed on the 
title page of the decision.


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, the 
evidence demonstrates a factual need for the regular aid and 
attendance of another person.   


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for regular aid and attendance are met.  
38 U.S.C.A. §§ 1114, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.350, 3.352 (2006).









REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103(A), 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).

In view of the favorable outcome of this claim, compliance 
with the VCAA need not be discussed herein.  The record 
reveals the veteran had the opportunity to provide testimony 
on his behalf in hearings at the RO and before the Board.  
His most recent testimony came before the undersigned 
Veterans Law Judge in a video conference hearing in May 2005.  
Transcripts of both hearing proceedings are of record. 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Legal Analysis

The veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on being permanently housebound.  
Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Determinations as to the need for regular aid and attendance 
are factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as:  The inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the claimant be so helpless 
as to need regular aid and attendance, not that there be a 
constant need.  "Bedridden" constitutes a condition which, 
through its essential character, actually requires that 
individuals remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bed rest for a lesser or greater portion of the day will not 
suffice.  38 C.F.R. § 3.352(a).  

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a veteran has a single service-
connected disability evaluated as 100 percent disabling and 
an additional service-connected disability or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the veteran has a single service-
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the veteran is permanently and substantially confined to his 
or her immediate premises.  38 C.F.R. § 3.350(i).

The pertinent evidence of record includes testimony by the 
veteran at a September 1998 RO hearing.  The veteran 
described severe limitations due to the time that was 
required for him to do such things as fastening his 
mechanical metal devices and changing pads.  He stated this 
made his back uncomfortable all the time.  He indicated that 
he had to change his bed 2 or 3 times a night because it got 
wet.  He stated that a friend did shopping for him.  He 
indicated that he could not ride public transportation 
because of problems with his incontinence.

Of record is a September 1998 communication by a VA staff 
urologist.  She opined that the veteran was not receiving a 
level of compensation commensurate with his level of 
disability, even though he was currently being compensated at 
the 100 percent level.

In November 2002, the veteran was accorded a VA examination 
for aid and attendance.  The veteran's primary problem was 
complete urinary incontinence.  He indicated that he used 
between 10 to 20 pads a day, depending on how much fluid he 
consumed.  He used pads at night as well, stating that he had 
a continuous drip.  

The veteran indicated that he had help from someone who came 
into his home 2 to 3 times a week for four hours at a time 
and helped him with his urination and helped him with 
diapers.  The individual also reportedly helped him clean the 
house.  He also helped him take care of frequent skin 
infections which occurred due to the frequent wetness around 
the penis.  The veteran described frequent infections which 
required medication.  He acknowledged that he was not 
housebound.  He was able to go shopping, although he had to 
stop and change his pads almost every hour when he was up 
because he was continuously dripping.  He stated it was 
difficult for him to spend any length of time outside the 
house because of this problem.  Notation was made of other 
medical problems, including prostate cancer.  Notation was 
also made of difficulty walking because of radiating pain 
down the right lower extremity.

The examiner noted that the veteran leaked urine continuously 
during the examination and appeared to be completely 
incontinent of urine.  Notation was also made of status post 
resection of the distal tip of the penis and skin problems 
secondary to the incontinence.  The examiner opined that the 
veteran needed a regular attendant.  The examiner added that 
the veteran had a "quite severe urinary incontinence problem.  
He seems to have some difficulty in understanding his 
condition and he is in need of care for this problem.  He is 
in need of treatment to maintain the structural integrity of 
the skin to avoid breakdown.  There is continual wetness in 
this region.  There is a need for treatment fungal infections 
when they arise."  The examiner further indicated that the 
veteran was not housebound because he was able to get out and 
about, such as walking through a mall with his wife.

Subsequent medical evidence includes the report of a VA 
examination for aid and attendance in November 2004.  The 
veteran's gait was described as unstable.  It was noted that 
he used a cane.  Notation was made of total urinary 
incontinence.  Mention was also made of a loss of memory and 
poor balance.  It was indicated that while the veteran was 
able to dress himself, he needed help getting into a bathtub.  
He also needed help shopping and preparing food.  He also 
needed help with his urinary catheter one to two times a day.  
It was further stated he lived alone in the house, but needed 
help cleaning the house.  He was described as able to walk 
without the assistance of another person for one block.  It 
was stated that he left the house two times a week to shop.  
He was given diagnoses of total urinary incontinence, gait 
and balance, and memory loss.  The examining physician 
certified that the veteran required the daily personal health 
care services of a skilled provider without which he required 
hospitalization, nursing home, or other institutional care.  
(The Board notes that the aforementioned examination report 
and additional VA medical records were submitted into the 
record by the veteran at the time of his May 2005 hearing.  
He waived RO consideration of the additional evidence.)

In view of the foregoing, particularly with resolution of all 
benefit of the doubt in the veteran's favor, the Board 
concludes that he is entitled to special monthly compensation 
based on the need for the regular aid and attendance of 
another person.  The record shows that his service-connected 
urinary incontinence has been linked by competent medical 
evidence to his needing assistance from another person.  
Medical opinions of record have essentially indicated that 
the need for the regular aid and attendance of another person 
is due to the severity of his service-connected urinary 
incontinence.  Therefore, according the veteran the full 
benefit of the doubt in this matter, (see 38 U.S.C.A. 
§ 5107(b), special monthly compensation based on the need for 
aid and attendance is in order.  The Board need not decide if 
the veteran is entitled to special monthly compensation by 
reason of being housebound, because the rate for special 
monthly compensation based on the need for aid and attendance 
is the greater monetary benefit.  Compare 38 U.S.C.A. 
§ 1114(l) with 38 U.S.C.A. § 1114(s).  


ORDER

Special monthly compensation based on the need for aid and 
attendance of another person is granted.



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


